    Case 2:20-cv-00104-SPC-NPM Document 9 Filed 05/14/20 Page 1 of 2 PageID 30



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

VALENTE TREJO,

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-104-FtM-38NPM

GMZ MASONRY & CONCRETE,
INC.,

                Defendant.
                                                 /

                                                ORDER1

         Before the Court is the parties’ Joint Notice of FLSA Settlement Without

Compromise and Motion for Entry of Final Judgment in Favor of the Plaintiff (Doc. 8).

Plaintiff sued Defendant under the Fair Labor Standards Act (“FLSA”) for unpaid overtime.

(Doc. 1). The parties now inform the Court that Plaintiff’s claim has been resolved in full

without compromise and with attorney’s fees and costs negotiated separately. Therefore,

there is no need for the Court to review the settlement for fairness and it is approved.

See Lynn’s Food Stores, Inc. v. U.S. Dep’t of Labor, 679 F.2d 1350, 1352 (11th Cir. 1982);

see also Mackenzie v. Kindred Hosps. East, L.L.C., 276 F. Supp. 2d 1211, 1217 (M.D.

Fla. 2003).

         While the parties negotiated attorney’s fees and costs separately, they were

unable to resolve the matter. So the parties ask the Court to enter judgment in favor of

Plaintiff and allow them to file a separate motion for attorney’s fees and costs in



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00104-SPC-NPM Document 9 Filed 05/14/20 Page 2 of 2 PageID 31



accordance with Federal Rule of Civil Procedure 54. While the Court will not enter

judgment at this time, it will reserve jurisdiction to determine reasonable attorney’s fees

and costs. After that issued is resolved, the Court will enter judgment.

       Accordingly, it is now

       ORDERED:

       1.   The Clerk is DIRECTED to terminate all pending motions or deadlines.

       2.   The Court RESERVES JURISDICTION to determine reasonable attorney’s

            fees and costs. Any request for attorney’s fees and costs must be FILED as

            a separate motion—in accordance with Federal Rule of Civil Procedure 54—

            on or before May 28, 2020.

       DONE and ORDERED in Fort Myers, Florida this 14th day of May, 2020.




Copies: All Parties of Record




                                            2
